Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Group I (Claims 1-4 and 6) in the reply filed on July 6, 
2022 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CPR 1.142(b) 
as being drawn to nonelected inventions, there being no allowable generic or linking claim.
DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informality: 
“30%.   .” should be --30%.--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shibata et al. (U.S. Publication No. 2009/0236944; hereinafter “Shibata ‘944”) in view of Kobayashi et al. (U.S. Publication No. 2019/0103550; hereinafter “Kobayashi”).
Regarding claim 1, Shibata ‘944 teaches a piezoelectric stack, comprising: a substrate (Fig. 7, 1); an electrode film (Fig. 7, 2); and a piezoelectric film (Fig. 7, 3) which is comprised of alkali niobium oxide (Fig. 7, 3; [Abstract]) of a perovskite structure (Fig. 7, 3; [Abstract]) represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]), wherein the piezoelectric film (Fig. 7, 3; [Abstract]) comprises crystals (Fig. 7, 3; [Abstract]). Shibata ‘944 does not teach having a grain size with a standard deviation of more than 0.42 μm.
Kobayashi, however, does teach having a grain size with a standard deviation of more than 0.42 μm ([0095]; [Table 1]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Kobayashi because it would decrease variability thereby increasing uniformity and precision.
Regarding claim 6, Shibata ‘944 teaches a piezoelectric element, comprising: a substrate (Fig. 7, 1); a bottom electrode film (Fig. 7, 2) formed on the substrate (Fig. 7, 1); a piezoelectric film (Fig. 7, 3) formed (Fig. 7) on the bottom electrode film (Fig. 7, 2), and comprised of alkali niobium oxide (Fig. 7, 3; [Abstract]) of a perovskite structure (Fig. 7, 3; [Abstract]) represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]); a top electrode film (Fig. 7, 4) formed on the piezoelectric film (Fig. 7, 3). Shibata ‘944 does not teach having a grain size with a standard deviation of more than 0.42 μm.
Kobayashi, however, does teach having a grain size with a standard deviation of more than 0.42 μm ([0095]; [Table 1]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Kobayashi because it would decrease variability thereby increasing uniformity and precision.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata 
‘944 in view of Kobayashi and further in view of Shibata et al. (U.S. Publication No. 2020/0028066; hereinafter “Shibata ‘066”).
Regarding claim 3, Shibata ‘944 as modified teaches the piezoelectric stack according to claim 1. Shibata ‘944 does not teach the piezoelectric film contains a metallic element selected from a group consisting of Cu and Mn at a concentration of 0.2 at% or more and 2.0 at% or less.
Shibata ‘066, however, does teach the piezoelectric film (Fig. 1, 3) contains a metallic element (Fig. 1; [0061]) selected from a group consisting of Cu and Mn (Fig. 1; [0061]) at a concentration of 0.2 at% or more and 2.0 at% or less (Fig. 1; [0061] – “…containing Cu at a concentration of 2.0 at %,...”).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Shibata ‘066 because it would improve the densification of the KNN thereby optimizing the properties of the KNN.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata 
‘944 in view of Kobayashi and further in view of Takao et al. (U.S. Publication No. 2003/0008762; hereinafter “Takao”).
Regarding claim 4, Shibata ‘944 as modified teaches the piezoelectric stack according to claim 1, wherein the piezoelectric film (Fig. 7, 3). Shibata ‘944 does not teach the crystals having an average grain size of more than 1.0 μm and 5 μm or less.  
Takao, however, does teach the crystals having an average grain size of more than 1.0 μm and 5 μm or less ([0125).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Takao because it would improve the yield strength and stress relaxation resistance of the finished product thereby increasing quality and reliability.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would 
be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject 
matter:  Claim 2 is considered to be allowable due to the inclusion of claim limitation: “…an etching rate of 0.1 μm/min or more, when etching using an etching solution obtained by mixing ethylenediaminetetraacetic acid as a chelating gent of 5 g and 0.1 M or less, 37mL of ammonia water with an ammonia concentration of 29%, and 125 mL of hydrogen peroxide water with a concentration of 30%.”
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837



22 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837